Citation Nr: 1112805	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder, claimed as thoracic back pain.

2.  Entitlement to service connection for a left leg disorder, claimed as left leg pain in the calf area.

3.  Entitlement to service connection for a bilateral knee disorder, claimed as bilateral knee pain.

4.  Entitlement to service connection for residuals of right ovarian cyst removal.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims.  

The issue of entitlement to service connection for a thoracic spine disorder, claimed as thoracic back pain, and residuals of right ovarian cyst removal, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the Veteran has a current left leg disorder.  

2.  There is no evidence that the Veteran has a current bilateral knee disorder, or that the diagnosed bilateral knee arthralgia is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder, claimed as left leg pain in the calf area, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a bilateral knee disorder, claimed as bilateral knee pain, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for left leg pain located in the calf area and bilateral knee pain.  She asserts that her left leg and bilateral knee pain began as a result of falling into a ditch during land navigation while stationed at Camp Jackson, South Korea, in 2002 and that knee pain is also the result of running and training during service.  The Veteran reports that no examination was conducted at the time of her discharge because she was deployed at that time.  See March 2007 VA Form 21-526; VA Forms 9 dated September 2009 and October 2009; statement in support of claim received November 2009.  

At this juncture, the Board notes that a February 2008 memorandum from the Veterans Service Center, Military Records Specialist, indicates that the Veteran's service treatment records for all periods of service were unavailable.  The claims folder, however, does contain two envelopes that contain the Veteran's service treatment records.  The Veteran also submitted copies of service treatment records that she had in her possession, which are duplicative of those obtained by the RO.

The Veteran's service treatment records do document numerous complaints of pain involving her left leg and bilateral knees.  

The Veteran was seen in March 2002 with complaint of pain to her upper left leg times three days, especially during exercise.  It was subsequently noted that she complained of pain in her left posterior thigh off and on for two months, worse in the last two to three days and worse with high impact exercises.  She denied swelling, masses or erythema at the site and also denied back pain.  The Veteran was assessed with left hamstring strain.  See automated version of SF600.  

The Veteran was seen in March 2003 with complaint of pain in the lower left extremity times two weeks, at which time she denied specific mechanism of injury (MOI), indicated that the pain was aggravated by running, and reported that the pain was localized in the posterior calf.  The assessment was left calf muscle strain.  See automated version of SF600.  She was seen in May 2003 with complaint of left leg pain times two weeks, located more in the calf region and described as sharp and constant.  The assessment was left calf/leg pain.  See automated version of SF600.  

The Veteran was seen in June 2003 with complaint of left calf and posterior knee pain times one year.  She reported stepping into a ditch but was unsure of the direction of the twist.  The Veteran also reported minimal delayed swelling but denied locking, giving way, popping and/or improvement with time.  She also reported thoracic spine pain.  The assessment was chronic distal hamstring (HS) strain versus Baker's cyst versus PHMMT.  The plan was for x-rays, for the Veteran to return to the clinic for follow-up in three weeks, and to consider a medical profile for three weeks.  See physical therapy clinic note.  A few days later, she was seen with complaint of left leg pain for one month.  The Veteran reported that she had come in one week after an incident with her leg and was given Motrin, but indicated that her left leg had gotten worse.  The assessment was anterior left knee pain and mild left quad atrophy.  See June 2003 automated version of SF600.  

The Veteran was also seen in June 2003 with complaint of knee pain and was advised not to run, jump, march, perform deep knee bends or climb on or off vehicles.  See DA Form 3349.  

The Veteran was seen in July 2003 with complaint of sharp pain in the posterior left leg right behind the knee.  She indicated that she had a history of injury in the same leg over one year prior.  The assessment was leg pain by history and x-rays were ordered.  See automated version of SF600.  In another July 2003 record, the Veteran reported left leg pain times one month but with onset one year prior after falling on a land navigation course.  She assessment was left popliteal pain, rule out small Baker's cyst; an x-ray was ordered.  See automated version of SF600.  A July 2003 x-ray of the Veteran's left knee demonstrated normal alignment and no fracture, bony or articular abnormality was present.  The impression was normal left knee radiographs.  See radiologic examination report.  

In August 2003, the Veteran was seen with complaint of left leg pain times one month following a fall in Korea.  See automated version of SF600.  The following month, the Veteran was seen with complaint of left leg pain times 18 months and indicated that nobody knew what it was and that pain killers were not helping.  She reported a MOI fall during a land navigation event and indicated that her first visit was in March 2002.  Since then, she visited for follow-up evaluation but had no profile.  The assessment was popliteal cyst.  See September 2003 automated version of SF600.  The Veteran subsequently failed to report for a left knee x-ray scheduled for November 2003 due to complaints of pain behind the knee for 18 months and to rule out a Baker's cyst.  See radiologic examination report.  

The Veteran underwent a VA compensation and pension (C&P) spine examination in January 2008, at which time the examiner also conducted a joints and left leg (tibia/fibula) examination.  The examiner noted that throughout the history taking and examination, the Veteran was crying and telling him/her that it was hurting.  The examiner further noted that despite his/her multiple attempts to calm her down, the Veteran continued crying and saying it hurts, it hurts.  

The Veteran reported that the onset of her bilateral knee and left leg (tibia and fibula) conditions was in 2002 while stationed in Korea.  She indicated that one day during regular exercises, she fell into a ditch and landed on her left knee.  The Veteran was then taken to the local military clinic where she was given some pain medication and physiotherapy, which gave her some relief, but the pain persisted.  Since then, she had been having pain in both knees and the upper part of the left leg.  

In pertinent part, the Veteran reported sharp, constant left knee pain around a level eight on a scale of ten and right knee pain at a level six or seven on a scale of ten, a little less painful than the left knee.  Both knees reportedly had weakness, stiffness, occasional swelling, giving way, locking, fatigability and lack of endurance.  The location of the left leg (tibia and fibula) pain was noted to be at the back of the left knee and the upper part of the left calf.  The Veteran described pain at a level six or seven on a scale of ten and indicated that there was weakness, stiffness, occasional swelling, occasional giving way, locking, fatigability and lack of endurance.  

The Veteran reported treatment for both these conditions in the form of pain pills (Naproxen, Motrin and Tylenol) on an as needed basis, which provided adequate control of the pain.  She indicated that she was buying these over-the-counter medications on her own and denied visiting any physician for the pain.  

The examiner reported the findings of x-rays taken in January 2008 of the knee and tibia and fibula.  Two views of each tibia and fibula revealed unremarkable soft tissues and the bony structures appeared normal for age.  The overall impression was no acute findings.  Two views of the left knee revealed no effusion and the patella and knee joint spaces were normal for age.  The femur was slightly medial compared to the tibial plateau, probably congenital variant and doubtful this represents an unstable knee.  Clinical correlation was recommended.  The remainder of the bony structures was normal.  The overall impression was slight malposition of the femur and tibial articulation felt most likely to be due to congenital variation and not felt to be due to ligament instability unless clinically correlated; adequate preservation of the knee joint space; no acute findings otherwise noted.  

Following physical examination, at which time the examiner again noted that the Veteran was crying and telling him/her that it was hurting, the Veteran was diagnosed with unremarkable right knee and unremarkable left leg (tibia and fibula).  

Other VA records reveal that the Veteran has sought treatment related to complaints of knee pain since establishing care in January 2009 and that a brace was issued for her left knee in May 2009.  VA treatment records contain diagnoses of chronic knee pain, probable Baker's cyst, and knee arthralgia.  See e.g., January 2009 primary care note; April 2009 consult request; April 2009 primary care nurse practitioner note; physical therapy outpatient notes dated May 2009 and September 2009.  A January 2009 x-ray of the left knee revealed no fractures or dislocations, lytic or blastic disease, no significant arthropathy and no joint effusion whether spread throughout the knees or in the form of a Baker's cyst.  The impression was normal left knee.  There is no indication that the Veteran has sought treatment for her left leg.  

The evidence of record does not support the claim for service connection for a left leg disorder, claimed as left leg pain in the calf area.  The Board acknowledges that the Veteran sought in-service treatment related to her left leg.  The application of 38 C.F.R. § 3.303, however, has an explicit condition that the Veteran must have a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  The post-service medical records are devoid of reference to complaints of, or treatment for, problems with the Veteran's left leg, x-rays taken of the tibia and fibula at the time of the January 2008 VA C&P examination contained an overall impression of no acute findings, and the January 2008 VA examiner provided a diagnosis of unremarkable left leg (tibia and fibula).  In the absence of any evidence that the Veteran has a current disability involving her left leg, service connection for a left leg disorder, claimed as left leg pain in the calf area, is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143.

The evidence of record also does not support the claim for service connection for a bilateral knee disorder, claimed as bilateral knee pain.  The Board acknowledges that the Veteran sought in-service treatment related to her bilateral knees and that the post-service medical evidence of record also contains reference to treatment for complaints of bilateral knee pain, as noted above.  The Board also acknowledges that x-rays that were taken of the left knee at the time of the January 2008 VA C&P examination contained an overall impression of slight malposition of the femur and tibial articulation felt most likely to be due to congenital variation and not felt to be due to ligament instability unless clinically correlated and that a probable Baker's cyst was noted at the time of a January 2009 primary care note.  A January 2009 x-ray of the left knee, however, revealed no fractures or dislocations, lytic or blastic disease, no significant arthropathy and no joint effusion, and contained an impression of normal left knee.  

The Board also acknowledges that there is no x-ray specific to the Veteran's right knee; the January 2008 VA examiner, however, diagnosed the Veteran with unremarkable right knee.  Subsequent VA treatment records contain diagnoses of bilateral chronic knee pain and bilateral knee arthralgia.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

Given the foregoing evidence, the Board finds that the record does not contain any evidence that the Veteran has a current disability involving her bilateral knees.  Even assuming that arthralgia could be considered a disability, there is no medical evidence of record establishing that the Veteran's bilateral knee arthralgia is related to active service.  For these reasons, service connection for a bilateral knee disorder, claimed as bilateral knee pain, is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the March 2008 rating decision that is the subject of this appeal, the Veteran was advised of the evidence needed to substantiate a claim for service connection and of her and VA's respective duties in obtaining evidence.  She was also provided notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman.  See letters dated April 2007 and February 2008.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and she was provided an appropriate VA examination in connection with her claims for service connection for conditions involving her left leg and bilateral knees.  The record also does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a left leg disorder, claimed as left leg pain in the calf area, is denied.

Service connection for a bilateral knee disorder, claimed as bilateral knee pain, is denied.


REMAND

Unfortunately, a remand is required in regards to the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks entitlement to service connection for thoracic back pain, which she asserts started in 2002 from training and lifting and was aggravated when she fell into a ditch during land navigation while stationed at Camp Jackson, South Korea, in 2002.  The Veteran indicates that the in-service breast reduction surgery she underwent did not help with her back pain and that she has been told by a doctor that her pain is possibly due to mild scoliosis and her fall into the ditch.  See March 2007 VA Form 21-526; VA Forms 9 dated September 2009 and October 2009; statement in support of claim received November 2009.  

The Veteran's service treatment records reveal that she was seen on three occasions on May 28, 2003, with complaints of low back and thoracic spine pain.  In one record she reported that the pain had been present for two and one-half weeks, that the cause of the pain was non-traumatic, and that the level of pain was a six on a scale of ten.  See medical record.  In another record, it was noted that the Veteran had no idea how she had injured her back.  See automated version of SF600.  In the third record, she reported thoracic back pain for many years and indicated that she had difficulty running because of her breast size, which was the root [sic] cause of her pain.  She also reported an injury during land navigation in Korea in 2002 and that she had had pain in the left calf and popliteal area since then.  The examiner noted a prior medical history of thoracic spine pain since 2000 and left leg pain post tibial area to calf since 2002.  The Veteran was referred to surgery for breast reduction and also referred to physical therapy.  See chronological record of medical care.  She was also seen in September 2003 with complaint of severe thoracic back pain that was making it increasingly difficult for her to run and do situps.  It was noted that she wore a size 42D bra and complained of back pain.  The impression at that time was bilateral breast hypertrophy.  See SF600.  

During the January 2008 VA C&P spine examination, the Veteran reported that the onset of her thoracolumbar spine condition was in 2002 while stationed in Korea.  She indicated that one day during regular exercise, she fell into a ditch and landed on her back and left knee.  The Veteran was taken to the local military clinic where she was given some pain medication and physiotherapy, which gave her some relief, but the pain persisted.  Since then, she had been having pain in the upper back.  In pertinent part, the location of the thoracolumbar pain was reported in the upper and mid back and was described as diffuse, deep, constant, and, most of the time, around an eight on a scale of ten.  Sometimes there was radiation of pain to the neck.  The Veteran reported treatment in the form of pain pills (Naproxen, Motrin and Tylenol) on an as needed basis, which provided adequate control of the pain.  She indicated that she was buying these over-the-counter medications on her own and denied visiting any physician for the pain.  

The examiner reported the findings of x-rays taken of the thoracic spine in January 2008.  Anterior posterior (AP) and lateral views of the dorsal spine were interpreted to reveal mild scoliosis, and that the vertebral heights and alignment, intervertebral disk spaces, and transverse processes, spine, and pedicles appeared normal.  The impression was questionable mild scoliosis.  Following physical examination, at which time the examiner again noted that the Veteran was crying and telling him/her that it was hurting, the Veteran was diagnosed with unremarkable spine.  

VA records reveal that the Veteran has sought treatment related to complaints of back pain since establishing care in January 2009 and that a TENS unit was issued for her back in May 2009.  A January 2009 x-ray of the thoracic spine revealed that mild rotary scoliosis was present but no fracture or dislocations or lytic or blastic disease and disc spaces were preserved and pedicles were intact.  The impression was mild thoracic rotary scoliosis.  See radiology reports.  

Given the impression of questionable mild scoliosis on x-ray in January 2008, the impression of mild thoracic rotary scoliosis on x-ray a year later, and the fact that the January 2008 VA examiner provided a diagnosis of unremarkable spine, the Board finds that the claims folder should have been returned to that examiner for a clarified diagnosis and opinion as to whether any current disability of the thoracic spine was etiologically related to active service.  On remand, the RO/AMC should schedule the Veteran for a new examination and obtain a clarified opinion.  

With respect to the claim for service connection for residuals of right ovarian cyst removal, the Board would like to first point out that while service treatment records do not corroborate the Veteran's assertion that she was found to have a right ovarian cyst in service, as she alleges, the Board finds that she is competent to make this assertion and that this assertion is credible.  See Layno, 6 Vet. App. at 470 (1994).  The Board also notes that in December 2007, the Veteran underwent emergency exploratory laparotomy and a right salpingo-oophorectomy due to torsion of her right ovary, which was removed.  Consequently, the Board finds that the Veteran should also be provided with further examination to determine whether the ovarian cyst, first detected in service, resulted in the removal of her right ovary and other residual disability.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of her failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability of the thoracic spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be accomplished.

The examiner should identify all disorders of the thoracic spine.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current thoracic spine disorder had its onset during active service or is related to any in-service event, disease, or injury.  The examiner must discuss the finding of mild thoracic rotary scoliosis on x-ray in January 2009.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  Also schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of her right ovarian cyst removal, including the removal of her right ovary, and any other residual disability.  The Veteran's claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the removal of the Veteran's right ovary and/or any other disability is related to the right ovarian cyst that was first detected during active service.  The examiner must consider the Veteran's statements with respect to the onset of her right ovarian cyst as credible for purposes of this examination.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.

4.  Finally, readjudicate the remaining claims on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


